

117 HR 3714 IH: Where’s our Money Going Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3714IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Malliotakis introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require recipients of coronavirus relief funding to publicly disclose how such funds were spent, and for other purposes.1.Short titleThis Act may be cited as the Where’s our Money Going Act. 2.Accountability for coronavirus relief spending(a)In generalNot later than 6 months after the date of enactment of this Act, each State or local government that received funding under any law specified in subsection (c) shall submit a report to Congress detailing the funding amounts received and a description of how such funds were spent. Such report shall be made publicly available on a State or local government website.(b)EnforcementAny State or local government that fails to comply with the requirement in subsection (a) shall be liable to the Federal Government for the repayment of any such funds received and shall be ineligible for any future coronavirus relief funding otherwise made available after the date of enactment of this Act.(c)Applicable lawsThe laws specified under this subsection are the following:(1)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020.(2)The Coronavirus Aid, Relief, and Economic Security Act.(3)The Consolidated Appropriations Act, 2021.(4)The American Rescue Plan Act of 2021.